DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election of Group I (claims 1-4) in the reply filed on 01/05/2021 (January 5, 2021) is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 05/10/2019 and 09/14/2020.  The submissions are in compliance with the provisions of 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it lacks units for the microstructure.  Specifically, the bainite is described as being present in a fraction of 80% or more.  But the type of fraction (e.g., weight, mass, area, volume) is not specified.  Therefore, the scope of the claim cannot be determined.
Further regarding claim 1, the claim is indefinite because it recites a unit that does not correspond to the property.  Specifically, the property of dislocation density is labeled with a unit of “/m-2.”  It is noted that “/m-2” is equivalent to m2, which is a unit of area.  Density is defined as a quantity per
Regarding claims 2-4, the claims are likewise rejected, as they require all of the features of rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0129381 (A1) to Hasegawa et al. (“Hasegawa”).
Regarding claim 1, Hasegawa teaches a steel material that can be used in a pressure vessel.  Paragraph [0001].  The steel includes the following elements in percent by mass (paragraphs [0031]-[0060]):
Element
Claim 1
US 2011/0129381 A1
Carbon (C )
0.06 - 0.25
0.005 - 0.10
Silicon (Si)
0.05 - 0.50
0.01 - 0.40
Manganese (Mn)
1.0 - 2.0
0.10 - 3.0
Aluminum (Al)
0.005 - 0.40
0.010 - 0.10
Phosphorus (P)
0.010 or less
0.020 or less
Sulfur (S)
0.0015 or less
0.0040 or less
Niobium (Nb)
0.001 - 0.03
0.010 - 0.080
Vanadium (V)
0.001 - 0.03
0.010 - 0.50
Titanium (Ti)
0.001 - 0.03
less than 0.005
Chromium (Cr)
0.01 - 0.20
0.020 - 0.60
Molybdenum (Mo)
0.05 - 0.15
0.010 - 0.50
Copper (Cu)
0.02 - 0.50
0.010 - 0.50
Nickel (Ni)
0.05 - 0.50
0.010 - 0.50
Calcium (Ca)
0.0005 - 0.0040
0.0003 - 0.0045
Fe (iron) + impurities
balance
balance


The microstructure is 60% or more by area ratio bainite.  Paragraph [0063].  Cr and Mo stabilize the ferrite phase (ferrite is present).  Paragraph [0052].  The dislocation density is 1012/m2 to 1015/m2
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Hasegawa is silent regarding a property of resistance to hydrogen induced cracking.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, Hasegawa teaches a steel possessing an overlapping chemical composition, microstructure, and dislocation density property; therefore, any claimed properties would be expected to also be present in the prior art steel.
Regarding claim 4, Hasegawa teaches that the steel has a tensile strength of the 550 MPa class or more.  Paragraph [0014].  The tensile strength and toughness can be simultaneously raised even after welding (and heat from welding).  Abstract; paragraph [0073].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, as applied to claim 1 above, and further in view of US 2013/0224063 (A1) to Kim et al. (“Kim”).
Regarding claim 2, Hasegawa does not teach the presence of acicular ferrite.
Kim, directed to steel plate for pipeline, teaches that a composite of acicular ferrite and bainite in the microstructure provides the phases needed to achieve a .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Hasegawa does not teach a steel containing or capable of containing the claimed vanadium or niobium carbonitrides having the claimed sizes in the claimed amounts.   

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0329950 (A1) (WO 2014/132968 (A1)) discloses a hot-rolled steel sheet containing a microstructure containing tempered martensite or lower bainite in an amount of 90% or more and a dislocation density of 5 x 1013 to 1 x 1016 (1/m2
US 2018/0119240 (A1) (WO 2016/0157896 (A1)) discloses a hot-rolled steel sheet containing tempered bainite and tempered martensite in an amount of 70% or more by area, having an average dislocation density of 1.0 x 1014 to 5.0 x 1015 m-2, containing MC-type carbides (can be carbonitrides) having a particle size of 20 nm or less, and having a tensile strength of 780 MPa or more.  Abstract; paragraphs [0020], [0031], [0076], [0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VANESSA T. LUK/Primary Examiner, Art Unit 1733        

January 14, 2021